636 F.2d 232
30 UCC Rep.Serv. 460
ANGELICA UNIFORM GROUP, INC., Appellant,v.PONDEROSA SYSTEMS, INC., Appellee.
No. 80-1280.
United States Court of Appeals,Eighth Circuit.
Submitted Dec. 10, 1980.Decided Dec. 22, 1980.

Jim J. Shoemake, G. Lane Roberts, Jr., Guilfoil, Symington, Petzall & Shoemake, St. Louis, Mo., for Angelica Uniform Group, Inc.
Frank Hamsher, Husch, Eppenberger, Donohue, Elson & Cornfeld, St. Louis, Mo., Roger Makley, Coolidge, Wall, Matusoff, Womsley & Lombard, Dayton, Ohio, for Ponderosa Systems, Inc.
Before LAY, Chief Judge, and ROSS and McMILLIAN, Circuit Judges.
PER CURIAM.


1
Angelica Uniform Group, Inc.  (Angelica) appeals the district court's denial of their motion for new trial, 487 F.Supp. 1374.


2
Angelica brought suit against Ponderosa Systems, Inc.  (Ponderosa) for an alleged breach of a requirements contract for the purchase of uniforms.  On January 18, 1980, the jury returned a verdict in favor of the defendant.


3
Thereafter, Angelica moved for a new trial alleging, inter alia, that the district court erred in instructing the jury that it must find for Ponderosa unless Angelica had shown that Ponderosa reduced its requirements in bad faith.  The district court denied the motion.  The district court found that section 2-306(1) of the Uniform Commercial Code (Mo.Rev.Stat. § 400.2-306) has been interpreted as allowing a buyer under a requirements contract to order reductions which are highly disproportionate to a stated estimate, if such reductions are done in good faith.


4
We have carefully studied the record, including the district court's opinion and the briefs of the parties to this action.  We find no merit to appellant's arguments, and accordingly affirm on the basis of Judge HUNGATE'S opinion pursuant to Rule 14 of the Rules of this court.